DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 contains the limitation “wherein the basic function comprises controlling the power supply of the head-mounted display (Emphasis Added).”  However, the term “the power supply” fails to have antecedent basis in Claim 6 and/or Claim 1, from which Claim 6 depends.  The examiner assumes this to be a typo and the applicant intended to claim “a power supply.”  The claims will be treated as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaum (U.S. PG Pub 2010/0110368).

Regarding Claim 1, Chaum teaches a method for controlling a basic function (Figures 7A - 7D, Element Power.  Paragraphs 124 - 128) of a head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) having a spectacle frame (Figures 1A - 1C, Element 12.  Paragraph 67) defined by a chassis (Figures 1A - 1C, Element 17.  Paragraph 67) and first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67), the method comprising the steps of: 
detecting via at least one sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) whether at least one of the first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67) is in an extended position (Seen in Figure 5C.  Paragraph 85); and, 
controlling the basic function (Figures 7A - 7D, Element Power.  Paragraphs 124 - 128) of the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) in dependence upon whether (Paragraphs 124 - 128) the at least one of the first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67) is in an extended position (Seen in Figure 5C.  Paragraph 85).

Regarding Claim 2, Chaum teaches the method of claim 1, wherein the step of detecting comprises detecting whether (Paragraphs 124 - 128) the at least one of the first foldable temple and the second foldable temple (Figures 1A - 1C, Element 14.  Paragraph 67) is in an extended position (Seen in Figure 5C.  Paragraph 85).

Regarding Claim 3, Chaum teaches the method of claim 1 (See Above), wherein the step of detecting comprises detecting whether (Paragraphs 124 - 128) at least the first foldable temple (Figures 1A - 1C, Element 14.  Paragraph 67) is in an extended position (Seen in Figure 5C.  Paragraph 85).

Regarding Claim 4, Chaum teaches the method of claim 1 (See Above), wherein the step of detecting comprises detecting only whether (Paragraph 124) the first foldable temple (Figures 1A - 1C, Element 14.  Paragraph 67) is in an extended position (Seen in Figure 5C.  Paragraph 85).

Regarding Claim 5, Chaum teaches the method of claim 3 (See Above), wherein the step of detecting comprises detecting whether both (Paragraph 125) the first foldable temple and second foldable temple (Figures 1A - 1C, Element 14.  Paragraph 67) are in the extended position (Seen in Figure 5C.  Paragraph 85).

Regarding Claim 6, Chaum teaches the method of claim 1 (See Above), wherein the basic function (Figures 7A - 7D, Element Power.  Paragraphs 124 - 128) comprises controlling the power supply (Paragraph 124) of the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67); and, the step of detecting that at least one of the temples of the first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67) is in the extended position (Seen in Figure 5C.  Paragraph 85) causes a power-on mode of the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67).

Regarding Claim 7, Chaum teaches the method of claim 1 (See Above), wherein the sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) includes a switch (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126), and at least one of an electromagnetic sensor (Figures 7A - 7D, Element 758c.  Paragraph 126), a capacitive sensor (Paragraph 129), an optical sensor (Paragraph 124) and an accelerometer (Paragraph 107); and, 
the step of detecting comprises making a measurement of at least one of the following: a relative angle, a relative threshold angle (Figures 7A - 7D, Element not labeled, but is the angle required to engage the switch (Element 758).  Paragraphs 124 - 126), a relative position, a relative threshold position and a relative movement of at least one of said first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67) with respect to the chassis (Figures 1A - 1C, Element 17.  Paragraph 67).

Regarding Claim 8, Chaum teaches a head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) comprising: 
a spectacle frame (Figures 1A - 1C, Element 12.  Paragraph 67) defining a chassis (Figures 1A - 1C, Element 17.  Paragraph 67) and first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67); 
at least one sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126); 
said sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) and said spectacle frame (Figures 1A - 1C, Element 12.  Paragraph 67) being configured to detect whether at least one of said foldable temples is in an extended position (Seen in Figure 5C.  Paragraph 85) and to control a basic function (Figures 7A - 7D, Element Power.  Paragraphs 124 - 128) of said head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67).

Regarding Claim 9, Chaum teaches the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) of claim 8 (See Above), wherein said head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) is selected from the group comprising at least one of the following: data glasses, video glasses, first person viewing glasses, virtual reality headset (Paragraph 89), augmented reality glasses (Figure 6B.  Paragraph 87) and smart glasses.

Regarding Claim 10, Chaum teaches the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) of claim 8 (See Above), wherein: said sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) includes at least one of the following: a switch (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126), an electromagnetic sensor (Figures 7A - 7D, Element 758c.  Paragraph 126), a capacitive sensor (Paragraph 129), an optical sensor (Paragraph 124) and an accelerometer (Paragraph 107); and, 
said sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) is configured to measure at least one of the following: a relative angle, a relative threshold angle (Figures 7A - 7D, Element not labeled, but is the angle required to engage the switch (Element 758).  Paragraphs 124 - 126), a relative position, a relative threshold position and a relative movement of at least one of said first and second foldable temples (Figures 1A - 1C, Element 14.  Paragraph 67) with respect to said chassis (Figures 1A - 1C, Element 17.  Paragraph 67).

Regarding Claim 12, Chaum teaches the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) of claim 8 (See Above), further comprising a power supply (Paragraph 124); and, said sensor unit (Figures 7A - 7D, Element 758.  Paragraphs 124 - 126) and said power supply (Paragraph 124) being configured to control a supply of power to said head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67).

Regarding Claim 13, Chaum teaches the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) of claim 12 (See Above), wherein said power supply (Paragraph 124) is a battery (Paragraph 108).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum (U.S. PG Pub 2010/0110368) in view of Gui et al. (U.S. PG Pub 2020/0174558).

Regarding Claim 11, Chaum teaches the head-mounted display (Figures 1A - 1C, Element 10.  Paragraphs 65 - 67) of claim 10 (See Above).  Chaum is silent with regards to wherein said electromagnetic sensor is a Hall sensor.
Gui et al. teach wherein said electromagnetic sensor is a Hall sensor (Figure 1, Element 118.  Paragraph 38).
Chaum teaches a device which is different from the claimed head-mounted display apparatus by the substitution of the step(s) of the sensor being a Hall sensor.  Gui et al. teaches the substituted step(s) of the sensor being a Hall sensor and their functions were known in the art to provide Hall sensor.
The sensor of Chaum could have been substituted with Hall sensor as taught by Gui et al. and the results would have been predictable and resulted in the sensor being a Hall sensor.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaum et al. (U.S. PG Pub 2010//0149073) discloses an eye glass display system that contains a switch to switch ON/OFF power to the glasses (See Figure 307A – 307D).
Kuczewski et al. (U.S. PG Pub 2017/0108714) discloses a wearable electronic display that can control power of the device being turned ON/OFF (Paragraph 85) when the device is folded at the temples.
Ashwood (U.S. Patent No. 9,740,023) and Ashwood et al. (U.S. PG Pub 2018/0136491) disclose a pair of smart glasses that power the electrical components based on whether the temple is folded or unfolded.
Villalpando et al. (U.S. PG Pub 2020/0285069); Villalpando et al. (U.S. PG Pub 2020/0292843); and Villalpando et al. (U.S. PG Pub 2022/0043278) disclose eyewear systems that can control power when the temples are folded inwards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625